Oliveh, Chief Judge:
This case is before me on a written stipulation of submission, limiting the present'appeal for reappraisement to certain oblong mirrors, represented by the invoice item marked “A” and initialed “ECA,” identified as item 32/8534, and showing that the proper basis for appraisement for the present merchandise is export value, as defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), and that such statutory value therefor is $3.33 per gross, net, packed, and I so hold. Judgment will be rendered accordingly.